Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 1 of 7




                       Composite Exhibit 3
Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 2 of 7
Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 3 of 7
Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 4 of 7
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 5 of 7
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                   Trademark Assignment Abstract of Title
  Total Assignments: 3
      Serial #: 71573062                Filing Dt: 01/29/1949                   Reg #: 520291                  Reg. Dt: 01/24/1950
    Registrant: HENRI STERN WATCH AGENCY, INC., THE
        Mark: PATEK PHILIPPE
  Assignment: 1
      Reel/Frame: 0397/0405                           Recorded: 08/10/1981                                            Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
          Assignor: HENRI STERN WATCH AGENCY, INC., THE                                             Exec Dt: 07/27/1981
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: NEW YORK
          Assignee: PATEK PHILIPPE GENEVE                                                      Entity Type: CORPORATION
                        GRAND QUAI 22                                                           Citizenship: SWITZERLAND
                        GENEVA, SWITZERLAND
  Correspondent: WOLDER, GROSS, ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017
  Assignment: 2
      Reel/Frame: 0434/0615                           Recorded: 02/17/1983                                            Pages: 1
                        RE-RECORD OF AN INSTRUMENT RECORDED AUG. 10, 1981 REEL 397 FRAME 405, TO CORRECT THE
      Conveyance:
                        NAME OF THE ASSIGNEE.
          Assignor: HENRI STERN WATCH AGENCY, INC., THE                                             Exec Dt: 07/27/1981
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: NEW YORK
          Assignee: PATEK PHILIPPE S A                                                         Entity Type: CORPORATION
                        GRAND QUAI 22                                                           Citizenship: SWITZERLAND
                        GENEVA, SWITZERLAND
  Correspondent: WOLDER, GROSS, ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017
  Assignment: 3
      Reel/Frame: 0461/0987                           Recorded: 03/19/1984                                            Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
          Assignor: PATEK, PHILIPPE SA                                                              Exec Dt: 03/01/1984
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: SWITZERLAND
          Assignee: HENRI STERN WATCH AGENCY, INC.                                             Entity Type: CORPORATION
                        10 ROCKEFELLER PLAZA                                                    Citizenship: NEW YORK
                        NEW YORK, NEW YORK
  Correspondent: WOLDER, GROSS, ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017

                                                                                                               Search Results as of: 11/15/2018 11:39 AM




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=0520291&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:39:14 AM]
Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 6 of 7
USPTO Assignments on the Web
            Case 0:20-cv-61404-DPG Document 1-4 Entered on FLSD Docket 07/13/2020 Page 7 of 7
             United States Patent and Trademark Office
             Home|Site Index|Search|Guides|Contacts|eBusiness|eBiz alerts|News|Help


 Assignments on the Web > Trademark Query

                                   Trademark Assignment Abstract of Title
  Total Assignments: 3
      Serial #: 72167336                Filing Dt: 04/22/1963                   Reg #: 764655                  Reg. Dt: 02/11/1964
    Registrant: HENRI STERN WATCH AGENCY, INC., THE
        Mark: PATEK PHILIPPE
  Assignment: 1
      Reel/Frame: 0403/0705                           Recorded: 11/18/1981                                            Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOOD WILL AS OF JULY 27, 1981
          Assignor: HENRI STERN WATCH AGENCY,INC. THE                                               Exec Dt: 10/28/1981
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: NEW YORK
          Assignee: PATEK PHILIPPE GENEVE                                                      Entity Type: CORPORATION
                        GRAND QUAI 22                                                           Citizenship: SWITZERLAND
                        GENEVA, SWITZERLAND
  Correspondent: WOLDER, GROSS ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017
  Assignment: 2
      Reel/Frame: 0434/0614                           Recorded: 02/17/1983                                            Pages: 1
                        RE-RECORD OF INSTRUMENT RECORDED NOV. 18, 1981 REEL 403 FRAME 705, TO CORRECT THE NAME
      Conveyance:
                        OF THE ASSIGNEE
          Assignor: HENRI STERN WATCH AGENCY, INC., THE                                             Exec Dt: 10/28/1981
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: NEW YORK
          Assignee: PATEK PHILIPPE S A                                                         Entity Type: CORPORATION
                        GRAND QUAI 22                                                           Citizenship: SWITZERLAND
                        GENEVA, SWITZERLAND
  Correspondent: WOLDER, GROSS, ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017
  Assignment: 3
      Reel/Frame: 0461/0987                           Recorded: 03/19/1984                                            Pages: 1
      Conveyance: ASSIGNS THE ENTIRE INTEREST AND THE GOODWILL
          Assignor: PATEK, PHILIPPE SA                                                              Exec Dt: 03/01/1984
                                                                                               Entity Type: CORPORATION
                                                                                                Citizenship: SWITZERLAND
          Assignee: HENRI STERN WATCH AGENCY, INC.                                             Entity Type: CORPORATION
                        10 ROCKEFELLER PLAZA                                                    Citizenship: NEW YORK
                        NEW YORK, NEW YORK
  Correspondent: WOLDER, GROSS, ET AL.
                        41 EAST 42ND ST.
                        NEW YORK, NY 10017

                                                                                                               Search Results as of: 11/15/2018 11:39 AM




http://assignments.uspto.gov/...reel=&frame=&sno=&rno=0764655&asnr=&asnri=&asne=&asnei=&asns=&apct=&apcti=&rgst=&rgsti=[11/15/2018 11:39:36 AM]
